 



EXHIBIT 10.19
NON-COMPETITION AND CONFIDENTIALITY AGREEMENT
     This Non-Competition and Confidentiality Agreement (“Agreement”), is made
as of the first day of December, 1998 and effective April 1, 1998 between DR.
JOHN J. HARRINGTON, an individual (“Employee”), and ATHERSYS, INC., a Delaware
corporation (“Athersys”).
RECITALS:
     A. Athersys is engaged in the competitive business of developing, marketing
and selling certain core biotechnologies for the diagnosis and treatment of
genetic and infectious disease.
     B. Athersys employs Employee as of the date hereof (provided that nothing
stated herein shall be deemed to be a promise by Athersys of future employment).
     C. As a part of such employment, Employee has access to certain
“Confidential Information” (as herein defined).
     D. In consideration of the new employment arrangements set forth in the
Amended and Restated Employment Agreement between Employee and Athersys dated as
of the date hereof (the “Employment Agreement”), Employee has agreed to execute
this Agreement.
     E. For the purposes of this Agreement, the term “Athersys” shall be deemed
to include Athersys, its predecessor and any affiliates or subsidiaries,
together with their respective successors or assigns.
AGREEMENTS:
     NOW THEREFORE, for and in consideration of the premises, mutual covenants
and undertakings set forth herein, and other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged by the parties, the
parties to this Agreement hereby agree as follows:
     1. Non-Competition and Confidentiality.
     (a) Employee agrees that, so long as he remains employed by Athersys in any
capacity and for a period of eighteen (18) months after the effective date of
the termination of said employment by Athersys or Employee, Employee shall not
do or suffer any of the following:
     (i) Own, control or manage, or participate in the ownership, control or
management of, render consulting services to, or be employed by any corporation,
partnership or other entity that is engaged in the business of researching,
developing, marketing or selling any technology relating to the field of gene
therapy, including,

 



--------------------------------------------------------------------------------



 



without limitation, synthetic microchromosomal technologies, gene activation
technologies, centromere technologies or any other type of technology, which is
substantially similar to that researched, developed, marketed or sold or
contemplated to be researched, developed, marketed or sold by Athersys prior to
the Termination Effective Date in any geographic areas in the United States or
any countries outside the United States where Athersys has researched,
developed, marketed or sold such technologies prior to the Termination Effective
Date. For the purposes of this subsection (i), the term “ownership” shall be
defined as holding five percent (5%) or more ownership interest or voting
control interest in the entity in issue;
     (ii) Knowingly attempt to employ or employ, attempt to assist in employing
or assist in employing, or otherwise interfere with the employment of, any
employee or officer of Athersys; or
     (iii) Solicit, divert or attempt to divert any customer, sponsor, investor,
research collaborator or other business relations of Athersys from associating,
collaborating or otherwise doing business with Athersys.
     Notwithstanding the foregoing, the provisions of this Section 1(a) shall
terminate on the date that Employee ceases to receive the termination
compensation from Athersys pursuant to Section 8(c) of the Employment Agreement.
     (b) Employee agrees that from and after the date of this Agreement,
Employee shall not disclose, divulge, discuss, copy or otherwise use or suffer
to be used any item of confidential information of Athersys, including, without
limitation, technologies, product development procedures, new products, customer
lists, client lists, sales methods, pricing or cost data, software or software
documentation, methods, product research or engineering data, documents,
instruments, drawings, or designs (“Confidential Information”). The term
“Confidential Information” shall include, by way of example not limitation, any
information which, in the good faith opinion of the Board of Directors,
constitutes “trade secrets” of Athersys, as such term is defined in Ohio Revised
Code Section 1333.51.
     2. Injunctive Relief. Employee acknowledges and agrees that: (i) each term
of Section 1 of this Agreement is fully required to protect Athersys’ interest
and that no term in Section 1 confers a benefit on Athersys that is
disproportionate to the detriment imposed on Employee and each provision of such
Section 1 is reasonable in time and territory and does not stifle Employee’s
inherent skill and experience and will not operate as a bar to Employee’s sole
means of support; (ii) the remedy at law for any breach by Employee of any term
of Section 1 would be inadequate; and (iii) the damages flowing from such breach
are not readily susceptible to measurement in monetary terms. Accordingly, upon
adequate proof of Employee’s violation of any legally enforceable provision of
Section 1 of this Agreement, Athersys shall be entitled to immediate injunctive
relief and may obtain a temporary order restraining any threatened or future
breach. Nothing in this Agreement shall

2



--------------------------------------------------------------------------------



 



be deemed to limit Athersys’ remedies at law or in equity for any breach by
Employee of any term of this Agreement.
     3. Ownership of Technology. Any technology, procedure, design feature,
invention, improvement, development or discovery (whether or not patentable or
copyrightable) that Employee may conceive of, make, invent, suggest, or
otherwise obtain knowledge of during the course of Employee’s employment or
other relationship with Athersys (whether individually or jointly with any other
person or persons), relating in any way to the field of gene therapy or any
other business of Athersys or to the proposed contemplated business of which
Athersys will be a part of, shall be the sole, exclusive and absolute property
of Athersys, as shall all physical embodiments and manifestations thereof and
all research data regarding, including, without limitation, all proprietary
rights, techniques, specifications, any methods and apparatuses for data
manipulation and utilization. Employee will immediately disclose any such
technology, procedure, design feature, invention, improvement, development or
discovery to Athersys and will, at any time, upon Athersys’ request and without
additional compensation, execute any documents and give all lawful testimony
which may be required respecting the patenting or copyrighting of any such
technology, procedure, design feature, invention, improvement, development or
discovery, as well as any papers which may be considered necessary or helpful by
Athersys in the processing of applications for patents thereon, to vest title
thereto in Athersys, or which may relate to any litigation or controversy in
connection therewith, all expenses incident thereto to be borne by Athersys.
Employee, whether or not still employed by Athersys, will cooperate with
Athersys, at Athersys’ expense, in any litigation or other matter relating to
Athersys’ right in any of the foregoing.
     4. Severability. In the event that Sections 1, 2 and 3 shall be found by a
court of competent jurisdiction to be invalid or unenforceable as against public
policy, such court shall exercise its discretion in reforming such provisions to
the end that Employee shall be subject to nondisclosure, noncompetitive and
noninterference covenants that are reasonable under the circumstances and
enforceable by Athersys. In the event that any other provision or term of this
Agreement is found to be void or unenforceable to any extent for any reason, it
is the agreed-upon intent of the parties hereto that all remaining provisions or
terms of this Agreement shall remain in full force and effect to the maximum
extent permitted and that this Agreement shall be enforceable as if such void or
unenforceable provision or term had never been a part hereof. To the extent that
any obligations of Employee in this Agreement shall be illegal and/or
unenforceable with respect to any jurisdiction, said covenants shall not be
affected thereby with respect to each other jurisdiction, such covenants with
respect to each such jurisdiction being construed as severable and independent.
In the event Seller shall violate any legally enforceable provision of this
Agreement as to which there is a specific time period during which Athersys is
prohibited from taking certain actions or from engaging in certain activities,
as set forth in this Agreement, then, in such event, such violation shall toll
the running of such time period from the date such violation commences until,
and including, the date such violation shall cease.

3



--------------------------------------------------------------------------------



 



     5. Notice. Notices, demands and all other communications provided for in
this Agreement will be in writing and will be deemed to have been duly given
when delivered, if delivered personally, or (unless otherwise specified) mailed
by United States certified or registered mail, return receipt requested, postage
prepaid, and when received if delivered otherwise, addressed as follows:
     If to Employee:
Dr. John J. Harrington
6487 Meadowbrook Dr.
Mentor, Ohio 44060
     If to Athersys:
Athersys, Inc.
11000 Cedar Avenue, Suite 210
Cleveland, Ohio 44106
Attention: Dr. Gil Van Bokkelen, President
or to such other address as any party may have furnished to the other in
writing, except that notices of change of address will be effective only upon
receipt.
     6. General Provisions. No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing signed by the parties hereto. No waiver by either party to this
Agreement at any time of any breach by the other party of, or compliance with,
any condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. The validity, interpretation,
construction and performance of this Agreement will be governed by the laws of
the State of Ohio without regard to its conflicts of law principles.
     7. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same instrument.
     8. Captions. The headings of paragraphs are included solely for convenience
of reference only and are not part of this Agreement and will not be used in
construing it.
     9. Consent to Jurisdiction and Forum. Employee expressly and irrevocably
agrees that Athersys may bring any action, whether at law or in equity, arising
out of or based upon this Agreement in the State of Ohio or in any federal court
therein. Employee irrevocably consents to personal jurisdiction in such court
and to accept service of process in accordance with the provisions of the laws
of the State of Ohio.

4



--------------------------------------------------------------------------------



 



     10. Entire Agreement. This Agreement sets forth the entire agreement of the
parties in respect of the subject matter contained in this Agreement and
supersedes all prior agreements, promises, covenants, arrangements,
communications, representations or warranties, whether oral or written, by any
officer, employee or representative of any party; and any prior agreement of the
parties in respect of the subject mater contained in this Agreement is
terminated and canceled.
     IN WITNESS WHEREOF, the parties have executed this Non-Competition and
Confidentiality Agreement as of the date first above written.

            ATHERSYS, INC.
      By:   /s/ Gil Van Bokkelen       Gil Van Bokkelen, President & CEO       
        “EMPLOYEE”
      /s/ Dr. John J. Harrington     Dr. John J. Harrington           

5